Citation Nr: 0101751	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Determination of a proper initial rating for bilateral 
hearing loss, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1953.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which ultimately granted service connection for 
bilateral hearing loss, and assigned an initial 
noncompensable evaluation, effective from July 31, 1997.  The 
veteran appealed that decision, contending that his service-
connected hearing loss warranted assignment of an initial 
compensable evaluation.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The medical evidence shows that the veteran manifests 
hearing acuity not exceeding Level II in the right ear and 
Level IV in the left ear from July 1997 to the present time.  


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100 (1998 & 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his bilateral 
hearing loss is greater than reflected by the initially 
assigned noncompensable evaluation.  In such cases, the VA 
has a duty to assist the veteran in developing facts which 
are pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, transcripts of personal hearing testimony given 
before Hearing Officers at the RO, and a lay affidavit 
received from a member of the veteran's Korean War combat 
unit.  The Board has not been made aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000; McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, during the pendency of this appeal, regulatory 
changes amended the VA Rating Schedule, 38 C.F.R. Part 4, 
including the rating criteria for evaluating a hearing loss 
disorder.  This amendment became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998).  See 
also 38 C.F.R. Part 4 (2000).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, the Board must evaluate 
the veteran's claim for assignment of a compensable 
evaluation for his bilateral hearing loss from June 10, 1999, 
under both the former and the current regulations in the 
Rating Schedule in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  

Although the new regulations were not in effect when the 
initial rating decision of April 1997 was rendered, the Board 
notes that the amended regulations did not result in any 
substantive changes relevant to this appeal.  Essentially, 
the old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999); 38 C.F.R. §§ 4.85-4.87 (2000); (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither set of rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2000), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85 and 4.87, Diagnostic Code 6100, Table VI (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999); 
38 C.F.R. § 4.85(b) and (e) (2000).  See generally Lendenmann 
v. Principi, supra.  The amended regulations changed the 
title of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25204 (May 11, 1999); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hertz) is 55 decibels or more, or 
where the puretone thresholds are 30 decibels or less at 1000 
Hertz (Hz) and 70 decibels or more at 2000 Hz.  However, 
these revisions, even when applied, do not affect the 
evaluation of the veteran's hearing loss, as the amendment 
notes that they are an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  See 61 Fed. Reg. 25203 (May 
11, 1999).  

In the present case, a claim for service connection for 
bilateral hearing loss and tinnitus was received from the 
veteran in July 1997.  His claim for service connection was 
initially denied as not well grounded by a January 1998 
rating decision.  The veteran appealed that decision, and 
ultimately, by a May 1999 Hearing Officer's decision, service 
connection was granted for bilateral hearing loss and 
tinnitus.  An initial noncompensable rating for bilateral 
hearing loss and a 10 percent rating for tinnitus were 
assigned, both effective from September 6, 1997.  By a 
subsequent August 1999 rating decision, the effective date 
was revised to reflect service connection effective from July 
31, 1997, the date upon which the veteran's claims for 
service connection were received.  The initially assigned 
disability ratings were continued, and the veteran expressed 
his interest in pursuing his appeal for increased initial 
ratings.  However, in January 2000, the veteran indicated 
that he wished to withdraw his appeal with respect to 
determination of a proper initial rating for his tinnitus.  
He continued his appeal regarding the bilateral hearing loss.  

The veteran underwent the first VA audiological rating 
examination in November 1997.  The results of that test found 
that his puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
65
75
LEFT
25
20
35
75
100

The average puretone decibel loss in the right ear was 45, 
and in the left ear was 58.  (The average is computed from 
the results of 1000, 2000, 3000, and 4000 Hz; the results at 
500 Hz are only used to determine whether hearing loss 
disability, under VA standards, is present).  Speech 
audiometry revealed speech ability of 96 percent in the right 
ear and of 92 percent in the left ear.  

Applying the pertinent rating criteria (under both the former 
and the newly revised standards) to the veteran's November 
1997 examination yields a numerical category designation of I 
in the right ear (between 42 and 49 average puretone hearing 
loss, with between 92 and 100 percent of speech 
discrimination), and II in the left ear (between 58 and 65 
average puretone hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII produces a disability evaluation of 0 percent under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran underwent his most recent VA audiological 
examination in January 2000.  The results of that examination 
found his puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
85
LEFT
20
20
30
75
100

The average puretone decibel loss in the right ear was 51 
decibels, and in the left ear was 56 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 80 percent in the left ear.

Applying the pertinent rating criteria to the veteran's 
January 2000 examination results yields a numerical category 
designation of II in the right ear (between 50 and 57 average 
puretone hearing loss, with between 84 and 90 percent of 
speech discrimination), and IV in the left ear (between 50 
and 57 average puretone hearing loss, with between 76 and 82 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII also produces a disability evaluation of 0 percent 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran appeared at personal hearings before Hearing 
Officers at the RO in March 1999 and in January 2000.  In 
addition, in February 2000, he withdrew a previous request to 
appear before a Member of the Travel Board at the RO.  The 
veteran essentially testified that he was exposed to acoustic 
trauma during service, and that he had experienced bilateral 
hearing loss and tinnitus ever since that time.  He stated 
that he had been advised by a VA audiologist that his hearing 
loss would not be improved by hearing aids.  However, he 
indicated that he was provided with hearing aids some time 
afterwards, and that he was subsequently able to hear sounds 
he was unable to hear previously.  The veteran voiced his 
concern that the first VA rating examination was improperly 
administered.  

VA and private clinical treatment records dating from 
February 1994 through May 2000 primarily show that the 
veteran experienced problems with his hearing, and that he 
was ultimately fitted with hearing aids.  The more recent VA 
clinical treatment records show that the veteran was working 
on improvement of his communication skills.  Those records do 
not contain any audiological test results that meet the VA 
criteria for evaluating hearing loss under 38 C.F.R. § 3.385 
(2000).  The lay affidavit received from C. A. C. in May 1999 
contains statements that he served with the veteran, and that 
he and the veteran were exposed to acoustic trauma in Korea.  

After applying the criteria under 38 C.F.R. § 4.85 to the 
evidence of record, the Board must conclude that the 
initially assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against a 
higher rating under the applicable diagnostic code.  See 
Karnas, supra.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim for assignment of an initial compensable 
disability evaluation for his bilateral hearing loss, that 
would give rise to reasonable doubt in his favor, the benefit 
of the doubt doctrine set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107), is not applicable.  

The Board recognizes the veteran's contentions that he was 
exposed to severe acoustic trauma resulting from exploding 
hand grenades and other small-arms fire during combat in 
Korea.  However, the veteran is currently service-connected 
for bilateral hearing loss, and such statements, while 
acknowledged, do not bear on the issue at hand, namely the 
severity of the veteran's now service-connected hearing loss.  
The Board further acknowledges the veteran's contentions that 
he experiences difficulty hearing, and that such difficulty 
has created problems for him both in a professional and in a 
social sense.  Even so, notwithstanding the veteran's 
contentions, the audiometric results noted above fail to 
disclose the presence of an overall disability picture to the 
degree that would support assignment of a compensable 
disability evaluation for bilateral hearing loss at this 
time.  Accordingly, based upon the objective medical evidence 
as discussed above, the Board finds no basis upon which to 
grant an initial compensable rating for the veteran's 
bilateral hearing loss.  Therefore, the veteran's appeal must 
be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000), to include the provisions set forth at 
38 C.F.R. § 3.321(b)(1) (2000), have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
his bilateral hearing loss warrants assignment of an initial 
compensable evaluation.  In exceptional cases in which 
schedular evaluations are found to be inadequate, 
consideration of an "extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under both the former and the revised 
criteria that anticipate greater disability for hearing loss.  
The record, however, does not establish the presence of 
findings that would support a higher rating under the Rating 
Schedule.  Further, the Board finds no evidence of an 
exceptional or unusual disability picture in this case.  The 
veteran has testified that his hearing loss caused him to 
experience difficulty with employment, and has caused him to 
be terminated from several jobs.  However, there is no 
evidence to show that the veteran's bilateral hearing loss, 
in and of itself, has markedly interfered with his ability to 
obtain or retain gainful employment, or has caused frequent 
(or any) periods of hospitalization.  Therefore, on the basis 
of the entire record, the Board must conclude that in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The initially assigned noncompensable evaluation for 
bilateral hearing loss is appropriate, and entitlement to a 
compensable evaluation for that disability is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

